VICKERY, P. J.
Epitomized Opinion
Deutsch brought suit on a promissory note, fiaimed to be signed by Katz, who denied signing md delivering, and contended there was no consideration. It was claimed that the note grew out of i sale of corporation stock which was insolvent and that Deutsch signed corporation record, which showed there was no consideration for note, and to get a third party to make a loan by having him believe the property worth more than it was.
The court below gave undue attention in its charge that signing and delivering of note was some evidence of consideration, and failed to charge as to defendant’s evidence to show there was no consideration. In reversing judgment on the note the court held:
1. Where the intent of one making a record is to defraud creditors, even though it is not true, he cannot complain if the courts hold it as true against him when it is contrary to his own interest to have it so held.
2. The signing and delivering of a note is sufficient evidence of consideration to entitle plaintiff to recover, unless defendant offers evidence to overcome the presumption of consideration.
3. A charge which gives undue attention to the presumption raised and gives no attention to the evidence, showing want of consideration, is erroneous and reversible error.